Certiorari, 357 U. S. 903, to the United States Court of Appeals for the Second Circuit. The motion of the Solicitor General for leave to participate in oral argument is denied.
Mr. Justice Frankfurter,
with whom Mr. Justice Harlan joins, would grant the Government’s motion for leave to participate in the oral argument of this case in view of the important public interest with which the Government is charged in carrying out the congressional policy for a government-owned merchant marine and in view of the confused state of the law dealing with the issues raised by this case.